Name: Commission Regulation (EEC) No 3609/84 of 20 December 1984 amending Regulation (EEC) No 1761/77 as regards the calculation of the refund to be recovered from isoglucose manufacturers
 Type: Regulation
 Subject Matter: plant product;  beverages and sugar;  agricultural structures and production
 Date Published: nan

 No L 333/38 Official Journal of the European Communities 21 . 12. 84 COMMISSION REGULATION (EEC) No 3609/84 of 20 December 1984 amending Regulation (EEC) No 1761/77 as regards the calculation of the refund to be recovered from isoglucose manufacturers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Council Regulation (EEC) No 2742/75 of 29 October 1975 on production refunds in the cereals and rice sectors (*), as last amended by Regulation (EEC) No 1569/83 (*), and in particular Article 8 thereof, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals f), as last amended by Regulation (EEC) No 1451 /82 (2), Whereas Commission Regulation (EEC) No 1761 /77 Q, as amended by Regulation (EEC) No 2282/77 (8), has given rise to problems of interpretation with regard to calculating the refund to be recovered from isoglucose manufacturers ; whereas the present wording should therefore be amended to render the meaning clearer ; Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1566/83 0, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The first and second paragraphs of Article 3 of Regulation (EEC) No 1761 /77 are hereby replaced by the following : The amount referred to in Article 2 shall be calculated as follows : Product used in manufacture of isoglucose Quantity of isoglucose produced as specified under Article 5 (a) (2) of Regulation (EEC) No 2742/75 (tonnes of dry matter) Coefficient to be applied Rate of refund under 1 , 2 and 4 of Regulation (EEC) No 2742/75 (ECU/tonne) Amount to be recovered (ECU) 1 2 3 4 5 Maize Common wheat Broken rice Potato starch Maize groats and meal 1,61 2,20 1,52 1,00 1,31 f Column 2 &gt; Column 3 I Column 4 Where starch is used in the manufacture of isoglucose but no evidence is provided as to the product used in manufacturing the starch, the amount to be recovered shall be based on the coefficient (column 3) and the rate of production refund (column 4) relating to common wheat.' (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14. 6 . 1982, p. 1 . (3) OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 163, 22. 6 . 1983, p. 5 . 0 OJ No L 281 , 1 . 11 . 1975, p. 57. (6) OJ No L 163, 22. 6. 1983, p. 8 . 0 OJ No L 191 , 30. 7. 1977, p. 90. (8) OJ No L 265, 18 . 10 . 1977, p. 10 . 21 . 12. 84 Official Journal of the European Communities No L 333/39 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1984. For the Commission Poul DALSAGER Member of the Commission